DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12, 15, & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskin et al. (US 2007/0273299) in view of Jung et al. (US 2010/0025700).
Regarding claim 1, Miskin discloses that an LED light with an LED module comprises:
at least one LED (Fig. 17);
an LED driver (para. 0023) in electrical communication with the at least one LED 10  and configured for supplying power to the at least one LED, the LED driver comprising at least one electronic component (capacitor or resistor) configure for smoothing of a current output to the at least one LED; and at least one photoluminescent phosphor coating 194 positioned proximate to the at least one LED, whereby the at least one photoluminescent phosphor coating 194 is configured for absorption of light energy from the at least one LED (para. 0084).
Miskin fails to specify that at least one photoluminescent phosphor coating is LED and time-delayed emission of stored light energy.
However, Jung suggests that at least one photoluminescent phosphor coating is LED and time-delayed emission of stored light energy (para. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Miskin with at least one photoluminescent phosphor coating is LED and time-delayed emission of stored light energy as taught by Jung in order to reduce flickering of an AC LED (para. 0068) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Miskin & Jung disclose that the LED driver has a rectifier with an off- time, the off-time defining a time per period in which the LEDs are insufficiently supplied with current by an AC component (Miskin, para. 0021 & 0027).
Reclaim 3, Miskin & Jung disclose that at least one of the LED driver and a connection of the LEDs is configured in order to reduce the off-time of the LEDs triggered by the rectifier (para. 0008 & 0027& Jung, para. 0070).
Reclaim 4, Miskin & Jung disclose that that a ratio of the off-time to an on-time is less than or equal to 0.8 (Jung, para. 0070).
Reclaim 5, Miskin & Jung disclose that the LED driver has at least one parallel- connected smoothing capacitor parallel-connected to the LEDs (Miskin, Fig. 17 Jung, para. 0070).
Reclaim 6, Miskin & Jung disclose that the one or more parallel-connected smoothing capacitors have a capacitance of 1 to 5 UF (Miskin, para. 0017).
Reclaim 7, Miskin & Jung disclose that the LED driver is configured to increase a frequency of the current to be output to the LEDs (Miskin, para. 0021 & 0027).
Reclaim 8. , Miskin & Jung disclose the LED driver has at least one component selected from the group consisting of an IC, a current limiter diode, and an internal semiconductor-based transistor switch for increasing the frequency and/or modulating the current to be output to the LEDs (Miskin, para. 0021 & 0027).
Reclaim 9, Miskin & Jung disclose the photoluminescent phosphor coating comprises at least one of phosphor and quantum dots (Miskin, para. 0069).
Reclaim 10, Miskin & Jung disclose that that the photoluminescent phosphor coating has a relaxation time of 5 ms or more (Jung, para. 0070).
Reclaim 11, Miskin & Jung disclose that that the LEDs and electronic components of the LED driver are mounted on a circuit board (Miskin, para. 0070).
Reclaim 12, Miskin & Jung disclose that a base electrically connected to the LED driver and mechanically connectable to a light fixture (Miskin, Fig. 17).
Reclaim 15, Miskin & Jung disclose that the at least one photoluminescent phosphor coating comprises a first photoluminescent phosphor coating and a second photoluminescent phosphor coating the LED driver is a two-channel driver and the at least one LED comprises two LED-strands controllable by the LED driver (Miskin, para. 0023-0030), wherein the first photoluminescent phosphor coating is position proximate one of the two LED-stands and the second photoluminescent phosphor coating is positioned proximate the other of the wo LED-stand (Jung, Fig. 7).	
Reclaim 19, Miskin & Jung disclose that the first photoluminescent phosphor coating and the second potoluminescent phosphor coating have different relaxation times (Jung, Fig. 7).
Reclaim 20, Miskin & Jung disclose that the at least one photoluminescent phosphor coating has a relaxation time that substantially matches a time period between light flux peaks of the at least one LED (Jung, Fig. 7).
Reclaim 21, Miskin & Jung disclose that the photoluminescent phosphor coating is directly in contact with the at least one LED (Jung, Fig. 7).
Claims 13 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskin et al. (US 2007/0273299) in view of Jung et al. (US 2010/0025700) and further in view of Lin et al. (US 2016/0190397).
Reclaim 13, Miskin & Jung fail to teach a closed gas-tight glass shell, wherein the LED module and the LED driver are arranged in the glass shell.
However, Lin suggests that a closed gas-tight glass shell, wherein the LED module and the LED driver are arranged in the glass shell (para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Miskin & Jung with a closed gas-tight glass shell, wherein the LED module and the LED driver are arranged in the glass shell as taught by Lim in order to enhance the heat dissipation of the LED package (para. 0032) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 18, Miskin, Jung & Lin disclose that the closed gas-tight glass shell contains a helium-containing gas (para. 0032).
Claims 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskin et al. (US 2007/0273299) in view of Jung et al. (US 2010/0025700) and further in view of Hsieh et al. (US 20130126918).
Reclaim 16, Miskin & Jung fail to teach the first photoluminescent phosphor coating has a light color of approximately 2700 K and the second photoluminescent phosphor coating has a light color of approximately 6500 K.
However, Hsieh suggests that the first photoluminescent phosphor coating has a light color of approximately 2700 K and the second photoluminescent phosphor coating has a light color of approximately 6500 K (para. 0078 and Fig. 22G).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Miskin & Jung with the first photoluminescent phosphor coating has a light color of approximately 2700 K and the second photoluminescent phosphor coating has a light color of approximately 6500 K as taught by Hsieh in order to enhance color rendering due to mixture of colors and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 17, Miskin, Jung & Hsieh disclose that the first photoluminescent phosphor coating and the second photoluminescent phosphor coating are arranged adjacent to one another and are configured to be  illuminated by the at least one LEDs (Fig. 22G).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899